DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sean C. Crandall on 3/29/2022.  
The application has been amended as follows: 
Regarding claims 2 & 11
	Cancel claims 2 & 11

Regarding claim 9
	Change “of claim 2” in claim 9, line 1, to -- of claim 1 --.  

Regarding 15
	Change “substantially 25%” in claim 15, line 2, to – 25% --.  
Regarding 16
	Change “substantially 40%” in claim 16, line 2, to – 40% --.  
Regarding 17
	Change “substantially 15%” in claim 17, line 2, to – 15% --.  

Allowable Subject Matter
Claims 1, 3-10, & 12-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “wherein the flaps are passively biased downward, and comprise a damper configured to act only in a downward direction” in combination with the remaining claim elements as set forth in claim 1.  
Regarding claim 12, 
The prior art does not disclose or suggest the claimed “wherein the trailing edge is passively biased to a downward position relative to the fixed wing portion and adjustably rotatable relative to the fixed wing portion responsive to aerodynamic forces of flight, and further comprises a damper configured to act only in a downward direction” in combination with the remaining claim elements as set forth in claim 12.  
Regarding claim 18, 
The prior art does not disclose or suggest the claimed “further comprising a damper configured to act only in a downward direction” in combination with the remaining claim elements as set forth in claim 18.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647